Citation Nr: 0014088	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  97-32 610A 	)	DATE
	)
	)


THE ISSUE

Whether a decision of January 3, 1985, by the Board of 
Veterans' Appeals, denying entitlement to service connection 
for a psychiatric disability, should be revised or reversed 
on the grounds of clear and unmistakable error.

[The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a psychiatric disorder is the subject of a 
separate decision.]


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The moving party served on active duty from May 1966 to July 
1969.

By a decision entered on January 3, 1985, the Board of 
Veterans' Appeals (BVA or Board) denied entitlement of the 
moving party to service connection for a psychiatric 
disability.  In a memorandum, dated in January 1992, the 
moving party's representative set forth an allegation of 
clear and unmistakable error (CUE) within the Board's 
decision of January 1985, and further CUE allegations were 
reiterated during the course of an RO hearing in March 1992 
and in statements of the representative in August and 
December 1992.  

In April 2000 correspondence, the Board advised the moving 
party that, in November 1997, the U.S. Congress had given the 
Board the authority to review its prior decisions on the 
grounds of CUE and that, despite such authority, 
consideration of such claims had been deferred until 
publication of final implementing regulations.  The moving 
party was further informed that, on January 13, 1999, the 
Department of Veterans Affairs (VA) published final CUE 
regulations, a copy of which was therein provided.  Such 
regulations were noted to incorporate very specific rules 
concerning the requirements for filing and pleading with 
respect to a motion for revision of a decision based on CUE 
and that, once a motion for revision on CUE was finally 
denied, the Board would not consider another CUE motion as to 
that decision.  Docketing of the moving party's CUE motion 
was therein noted and he was advised to review carefully the 
new regulations and provide the Board with the information 
and argument for which they called.  

In response, the representative of the moving party through 
April 2000 correspondence requested access to the claims 
folder and such was followed by the representative's 
presentation of a written brief, dated May 3, 2000.  The 
Board then advised the moving party that it had received his 
brief requesting review of the Board's earlier decision on 
the grounds of CUE and that such would be considered in 
docket order pursuant to 38 C.F.R. § 20.1405(a) (1999).


FINDINGS OF FACT

1.  No grave procedural error is alleged or shown as to the 
Board's decision of January 3, 1985, denying entitlement to 
service connection for a psychiatric disability, and the 
January 1985 decision would have been appealable under 
Chapter 72 of Title 38, United States Code, if such provision 
had been in effect at the time of entry of such decision.

2.  The moving party has failed to set forth a claim of CUE 
of fact or law in the Board's decision of January 3, 1985, 
denying entitlement to service connection for a psychiatric 
disability.


CONCLUSIONS OF LAW

1.  A final decision was entered by the Board on January 3, 
1985, denying entitlement to service connection for a 
psychiatric disability.  38 U.S.C.A. §§ 7103(a), 7104(a) 
(West 1991); 38 C.F.R. §§ 20.1401, 20.1402(a) (1999).

2.  The criteria for the revision or reversal of the decision 
of the Board entered on January 3, 1985, denying entitlement 
to service connection for a psychiatric disability, have not 
been met.  38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. 
§§ 20.1403, 20.1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim of CUE is a collateral attack on a prior final RO or 
Board decision.  Hayre v. West, 188 F.3d 1327, 1333 (Fed. 
Cir. 1999) citing Bustos v. West, 179 F.3d 1378 (Fed. Cir. 
1999).  As referenced above, and as set forth in 38 C.F.R. 
§§ 20.1400, 20.1401(a), a final Board decision is a condition 
precedent to review for CUE under 38 U.S.C.A. § 7111.  A 
final decision is defined by regulation as one which was 
appealable under Chapter 72 of Title 38, United States Code, 
or which would have been so appealable if such provision had 
been in effect of the time of the decision.  38 C.F.R. 
§ 20.1401(a).  Here, the Board's decision of January 3, 1985, 
would have been appealable had Chapter 72 of Title 38 been in 
effect at the time of entry of the Board decision in 
question.

By operation of 38 U.S.C.A. §§ 7103(a) and 7104(a), decisions 
of the Board are final.  Finality, however, may be vitiated 
in cases of grave procedural error.  Hayre at 1334 (where 
there is a breach of the duty to assist in which VA fails to 
obtain pertinent service medical records specifically 
requested by the claimant and fails to provide the claimant 
with notice explaining the deficiency, the claim does not 
become final for purposes of appeal); see Tabalazon v. Brown, 
8 Vet. App. 359, 361 (1995).  The United States Court of 
Appeals for Veterans Claims extended the holding in Hayre to 
decisions of the Board where there is a duty-to-assist 
violation in failing to obtain all relevant Social Security 
Administration (SSA) records, the effect being to vitiate the 
finality of the Board decision.  Tetro v. West, 13 Vet. App. 
404, 412 (2000).  In this case, no challenge to the finality 
of the Board's decision of January 3, 1985, is offered by or 
on behalf of the moving party as to a claimed failure to 
obtain service medical or SSA records, and any such grave 
procedural error is not otherwise shown.  See Hayre, Tetro, 
both supra.  

As grave procedural error is not demonstrated to have 
vitiated the finality of the Board's January 1985 decision, 
it is noted that a decision by the Board is subject to 
revision on the grounds of CUE.  38 U.S.C.A. § 7111(a).  If 
evidence establishes the error, the prior decision shall be 
reversed or revised.  Id.  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  38 C.F.R. § 20.1403(c).  If it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be CUE.  Id.  

CUE is a very specific and rare kind of error.  38 C.F.R. 
§ 20.1403(a).  It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time, were 
incorrectly applied.  Id.; see also Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  Examples of that which is not CUE 
include a failure of the Secretary of Veterans Affairs to 
fulfill his duty-to-assist obligation and a disagreement as 
to how the facts were weighed or evaluated.  38 C.F.R. 
§ 20.1404(d).

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
38 C.F.R. § 20.1403(b).  To that extent, alone, the evidence 
made a part of the claims folder subsequent to entry of the 
Board's decision in January 1985 cannot, by definition, be 
considered in the context of this claim of CUE.

The record reflects that the Board by its decision of January 
3, 1985, denied entitlement of the moving party to service 
connection for a psychiatric disability.  In that regard, the 
Board entered the following finding of fact:

1.  A chronic psychiatric disability was not 
demonstrated in service or at any time prior to 
two years after service.

As well, a conclusion of law, as applicable to the claim for 
compensation, was entered, as follows:

1.  A chronic psychiatric disability was not 
incurred in or aggravated in wartime service.  
(38 U.S.C. 310; 38 C.F.R. 3.102).

In his written brief of May 2000, the moving party cites the 
following excerpt from a notice of disagreement of January 
1992:  

We would like to claim that every decision, 
including the 1985 BVA decision as being a clear 
and unmistakable error because the Veteran was 
treated in the Coast Guard for a nervous 
condition and also within one year of discharge.  
Please review for the above reasons!

The moving party within the May 2000 brief offers the 
following as a basis for reversal of the Board's January 1985 
decision:

In this appeal, the veteran contends that he was 
treated in service for a psychiatric disorder 
which was not clearly diagnosed until many years 
following service.  He was treated at the St. 
Vincent's Hospital in New York City in 1969/70 
and at the Boston City Hospital in Boston in 
1971/72.  He has also been treated at several VA 
facilities including VA Medical Center, White 
River Junction, Vermont, and other mental health 
clinics/institutions.

In essence, the veteran contends that the Board 
of Veterans' Appeals failed to recognize the fact 
that paranoid schizophrenia was developing in 
service and this development continues for 
several years following service when he was 
diagnosed with the disability.

As a result of the Board of Veterans' Appeals 
decision, he was denied VA compensation benefits 
associated with the grant of service connection.

The foregoing summarize the allegations of CUE set forth in 
the moving party's brief of May 2000, but it is found that 
the moving party therein fails to outline clearly and 
specifically the alleged clear and unmistakable error or 
errors of fact and/or law in the Board's decision of January 
3, 1985, contrary to the requirements of 38 C.F.R. 
§ 20.1404(b).  He likewise fails to specify the legal or 
factual basis for any allegations of CUE and why the result 
would have been manifestly different but for the alleged 
error.  It is noted that non-specific allegations of a 
failure to follow regulations or failure to give due process, 
or any other general, non-specific allegations of error, are 
insufficient to satisfy the pleading requirements, and 
motions which fail to satisfy such requirements shall be 
denied.  Id.  

The allegations advanced reflect but a simple disagreement as 
to how the facts before the Board in January 1985 were 
weighed or interpreted, there being no contention that either 
the correct facts, as they were known at the time, were not 
before the Board or that the statutory or regulatory 
provisions extant at that time were incorrectly applied.  The 
conflict over the interpretation of the facts presented is 
insufficient to rise to the level of CUE, as it is noted that 
the error must be of such significance as to be undebatable.  
See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc).  

The only other communications received as to CUE in the 
Board's decision of January 1985 are the notice of 
disagreement excerpted above that does not otherwise contain 
any specific assignment of error of fact or law, as well as 
the transcript of an RO hearing in March 1992 and statements 
offered by the appointed representative of the moving party 
in August and December 1992.  Testimony at the RO hearing in 
March 1992 and in a VA Form 646, Statement of Accredited 
Representative in Appealed Case, dated in August 1992, are, 
in pertinent part, essentially a restatement of the 
allegations noted in the above-cited notice of disagreement.  
Lastly, in the informal hearing presentation of December 
1992, the representative offered the following statement as 
to the CUE matter:

The veteran's local accredited representative in 
the notice of disagreement contended that there 
was a clear and unmistakable error made in the 
previous rating decision which was affirmed by 
the Board of Veterans' Appeals on January 3, 
1985.  The local accredited representative cited 
the fact that this veteran was seen on at least 
three different occasions in service  for a 
nervous condition and was treated with librium.  
He further contends that on the veteran's 
discharge examination, a nervous condition was 
checked  as being one of his disabilities while 
in the United States Coast Guard.  The veteran 
further claims subsequent treatment starting in 
1969 for a nervous condition.  That treatment has 
continued to the present.  The veteran's local 
accredited representative at the personal hearing 
on March 31, 1992, again stated that the issue 
was a clear and unmistakable error.  Neither the 
agency nor the hearing officer has taken 
cognizance of this fact.  In reviewing the 
previous decision, we note that the veteran was 
afforded a VA examination.  The examiner was 
unsure of the veteran's condition and suggested 
admission for observation, psychological testing, 
neurological evaluation, and sleep monitoring.  
This was not accomplished.  This case was 
presented to the Board of Veterans' Appeals by 
Dr. Maurine Johnson, of the Disabled American 
Veterans.  The doctor again recommended that the 
case be remanded for a good psychiatric 
evaluation and the Board did not consider that 
such an evaluation was required.

While much of that cited by the representative in his 
December 1992 presentation restates what was said previously, 
there was also advanced initially an allegation unrelated to 
the Board's evaluation of the evidence in January 1985, that 
of a reported failure to develop fully the record then before 
it.  References are therein made to the Board's purported 
failure to ensure that the additional testing recommended by 
a VA examiner in January 1984 was undertaken and the 
incorrect determination of the Board that further 
development, as had been suggested by the moving party's 
representative, was not warranted.  The moving party notes 
that his then-appointed representative was a doctor, although 
that individual's medical background or qualifications are 
not shown by the evidence on file as of January 3, 1985.

Without reaching the question of whether the representative 
of the moving party in January 1985 was in fact a medical 
doctor, and whether any statement of that individual was that 
of a medical professional as opposed to argument offered by a 
party's representative, it is noted that any failure by VA in 
terms of meeting its duty-to-assist obligation cannot 
constitute CUE under 38 C.F.R. § 20.1403(d)(2); see Caffrey 
v. Brown, 6 Vet. App. 377, 383 (1994).  Any such violation of 
the VA's duty-to-assist obligation cannot form a basis for a 
claim of CUE because such a breach creates only an incomplete 
record, rather than an incorrect one.  Caffrey v. Brown, 6 
Vet. App. at 383-384.  If the facts contained in the record 
at the time the decision is entered are correct, the decision 
is not erroneous, although not embodying all of the relevant 
facts.  Id.  In this matter, there is no allegation from the 
moving party that, had the recommended evaluation and testing 
been undertaken, the results would have been such that a 
wholly different result would have been reached by the Board.  
As there is no way of knowing what that additional evaluation 
and testing would have yielded, it cannot be concluded that 
the findings obtained thereby would have been such as to 
change manifestly the outcome; that is, warranting a grant of 
entitlement to service connection for an acquired psychiatric 
disorder.  See Hazan v. Gober, 10 Vet. App. 511, 522-23 
(1997).  To that end, the claim of CUE based on a purported 
failure of the Board to comply with its duty-to-assist 
obligation is not properly pleaded.

As no written or oral statement of the moving party sets 
forth allegations of CUE in the Board's decision of January 
3, 1985, which satisfy the pleading requirements of 38 C.F.R. 
§ 20.1404(b), it is concluded that denial of the motion is in 
order.  38 C.F.R. § 1404(b); see Luallen v. Brown, 8 Vet. 
App. 92, 95-96 (1995); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


ORDER

The motion for revision or reversal of the Board's decision 
of January 3, 1985, denying entitlement to service connection 
for a psychiatric disability, is denied.



		
	Iris S. Sherman
Member, Board of Veterans' Appeals

 


